Citation Nr: 0821482	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-15 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to the veteran's service-
connected right long thoracic nerve injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1990 until 
November 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The service medical records reveal an injury to the right 
shoulder but fail to indicate any complaints or treatment for 
a low back disorder; the post-service evidence does not show 
low back treatment until 2004, 13 years after separation. 

2.  The competent evidence does not causally relate the 
current low back disorder to active service or to a service-
connected disability.


CONCLUSION OF LAW

A low back disorder was not proximately due to or the result 
of the veteran's service-connected right long thoracic nerve 
injury and was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in August 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

As to the Dingess requirements, the veteran was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  However, there is no prejudice in issuing a final 
decision because the preponderance of the evidence is against 
the claim for service connection.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records, as well as post-service reports of 
VA treatment and examination.  He was also afforded a 
pertinent VA examination to determine whether he had a back 
disability that was related to service.  Moreover, the 
veteran's statements in support of his claim are of record, 
including testimony provided at a May 2008 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran is claiming entitlement to service connection for 
scoliosis of the lumbar spine, claimed as a low back 
disorder.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006). 

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In evaluating the veteran's claim, his service medical 
records have been reviewed.  Such records do not reveal 
complaints or treatment referable to the lumbar spine.  They 
do indicate that the veteran sustained a right shoulder and 
neck injury during basic training in August 1990.  At that 
time, the veteran was working in a warehouse and awkwardly 
caught a pallet that was falling from a shelf.  That incident 
caused injury to the right long thoracic nerve, which is 
service-connected.  Upon separation examination in September 
1991, normal spine findings were noted and the veteran denied 
recurrent back pain in a report of medical history completed 
at that time.  

Following separation from active service in November 1991, 
there is no showing of lumbar spine complaints or findings 
until 2004.  In July 2004, muscle spasm of the lumbar 
paravetebrals was noted.  Scoliosis was noted in a September 
2004 VA examination report.  At that time, the veteran 
complained of back problems since 1991.  Objectively, there 
were no obvious deformities of the back and there was no 
tenderness on palpation.  

Upon subsequent examination in January 2005, the veteran 
reported low back pain that had been continuous since 1992.  
Objectively, there was tenderness and some limitation of 
motion that became more pronounced with repetitive movement.  
The impression was mechanical low back pain, which the 
examiner stated was out of proportion to any physical 
objective signs.  The examiner further stated that he did not 
believe that the veteran's low back disorder was related to 
the shoulder problems incurred during his active service.  

In a March 2005 VA outpatient treatment record, the veteran 
reported low back pain since 1992, when he fell while 
carrying a locker during active service.  The assessment at 
that time was lumbar strain.  

A January 2006 VA clinical record included a diagnosis of 
chronic low back pain.  

At his May 2008 hearing before the undersigned, the veteran 
again described an in-service incident in which he and 
another individual were moving a wall locker.  The other 
person dropped his end, and the shifting of weight caused 
injury to his right shoulder and back.  He stated that this 
occurred in 1990.  (It is noted that the veteran's previous 
reports indicated injuries in 1990 and 1992.  However, it 
does not appear that there were two in-service injuries.  
Rather, it appears that the reference to 1992 was in error 
and that the veteran has been describing this same solitary 
incident all along.)  

The Board again notes that the record does not demonstrate 
complaints or treatment for a lumbar disorder until 2004, 
approximately 13 years after separation from active service.  
In this regard, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

The Board acknowledges the veteran's reports of continuous 
low back symptomatology since an in-service injury. In this 
vein, he is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms. See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, in the present case, 
the absence of documented findings at the veteran's September 
1991 separation examination or for over a decade following 
military discharge is more probative than his current 
recollection as to symptoms experienced in the distant past.  
Therefore, continuity has not here been established, either 
through the competent evidence or through the veteran's 
statements.  Moreover, the evidence of record does not 
contain a competent opinion causally relating the current low 
back problems to active service or to a service-connected 
disability.  In fact, the VA examiner in January 2005 
specifically stated that he did not believe the low back 
disorder was related "to the shoulder problem in service."  

The January 2005 VA opinion was offered following a physical 
examination and after a review of the claims folder.  For 
these reasons, it is found to be highly probative.  Moreover, 
no other competent evidence of record refutes that opinion or 
otherwise relates the current lumbar problems to active 
service.  The veteran himself believes that his current low 
back disorder is causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In sum, there is no basis for a grant of service connection 
for a low back disorder.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


